                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                          Richmond Division
                                                                                                         n
FRANCIS SCHAEFFER COX,

        Plaintiff,                                                                          □ir.HMOMD. VA


V.                                                                         Civil Action No. 3:18CV774

EBERLE ASSOCIATES, et aL,

        Defendants.


                                     MEMORANDUM ORDER
                                 (Conditionally Docketing Action)

        Plaintiff, a federal inmate, has submitted this civil action. He also has applied to proceed

in forma pauperis. It is ORDERED that:

        1.      This action is CONDITIONALLY docketed.

        2.      Within thirty (30) days from the date of entry hereof, Plaintiff must submit a

statement under oath or under penalty of perjury that:

                (A)     Identifies the nature of the action;
                (B)     States his belief that he is entitled to relief;
                (C)     Avers that he is unable to prepay fees or give security
                       therefor; and,
                (D)    Includes a statement of the assets he possesses.

The Court is forwarding to Plaintiff an affidavit for compliance with the above procedures. Failure

to complete the affidavit in its entirety will result in summary dismissal of the action.

        3.      The Clerk shall obtain a certified copy of Plaintiffs trust fund account for the six

(6) month period immediately preceding the initiation of this action.

       4.       Plaintiff must affirm his intention to pay the entire $350.00 filing fee. Accordingly,

he is required to read, sign, and retum to the Court the enclosed consent to collection of fees form

within thirty (30) days of the date of entry hereof.
